Citation Nr: 0618767	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  97-33 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid 
arthritis of the right shoulder, currently rated 20 percent 
disabling. 

2.  Entitlement to an increased rating for rheumatoid 
arthritis of the left shoulder, currently rated 20 percent 
disabling. 

3.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from May 1975 to May 1979 and 
from March 1986 to September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that, in pertinent part, denied an increased rating for 
rheumatoid arthritis of the right shoulder, then rated 10 
percent disabling, and continued a 10 percent rating for 
pseudofolliculitis barbae (PFB).  

In August 2001, the RO assigned a separate 20 percent rating 
for right shoulder arthritis and a separate 20 percent rating 
for left shoulder arthritis, both effective from September 
30, 1996.  Inasmuch as a higher evaluation is potentially 
available, and as the issue of an increased rating was 
already in appellate status at the time of the August 2001 
rating action, the Board will consider entitlement to an 
increased rating for both shoulders for the entire appeal 
period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The case was last before the Board in July 2004, at which 
time it was remanded to the RO for additional development.  
It has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  Limitation of motion of the right (major) arm to midway 
between the side and the shoulder level is not more nearly 
approximated.  

2.  Limitation of motion of the left (minor) arm to midway 
between the side and the shoulder level is not more nearly 
approximated.  

3.  Additional functional impairment of the shoulders due to 
weakened movement, excess fatigability, or incoordination, 
including during flare-ups, does not more nearly approximate 
the level of disability manifested by limitation of motion of 
either arm to midway between the side and the shoulder level.

4.  The veteran's service-connected PFB is manifested by 
constantly itching and scattered tender exposed papules in 
the beard area of the face, chin, and neck, and on the chest, 
back, and legs.

5.  PFB is not repugnant, disfiguring, ulcerative, exudative, 
or exfoliative, does not cause systemic manifestations, does 
not affect at least 40 percent of the entire body or 40 
percent of the total exposed area, nor has it required 
systemic therapy with corticosteroid or immunosuppressive 
drugs.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 20 
percent for rheumatoid arthritis of the right shoulder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic 
Codes 5002, 5201 (2005).

2.  The criteria for a schedular rating greater than 20 
percent for rheumatoid arthritis of the left shoulder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic 
Codes 5002, 5201 (2005).

3.  The criteria for a 30 percent schedular rating for PFB 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7800, 7806, 7814 (effective 
prior to and on August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will try to 
obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims for increased ratings.  VA 
provided a rating decision, a statement of the case, 
supplemental statements of the case, and notice letters in 
February 2002, December 2003, January and November 2004, and 
January 2005.  These documents provide notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding the claims.  These documents 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would try to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in January 2002, July 2003, and July 2004.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because a 30 percent rating is granted for PFB, the 
RO will assign an effective date for the increased rating 
based on the date that the RO received the claim or based on 
a qualifying treatment report dated prior to receipt of the 
claim, if such report suffices as an informal claim.  If the 
veteran is dissatisfied with the effective date assigned by 
the RO, he is invited to submit a notice of disagreement in 
accordance with appeal instructions that will be issued along 
with the rating decision.   

Increased Rating for Rheumatoid Arthritis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2 (2005).  Evaluation of a disability includes 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on functional abilities.  38 C.F.R. § 4.10.

Rheumatoid arthritis of the shoulder joints has been rated 20 
percent disabling (for each shoulder) under Diagnostic Code 
5201 for the entire appeal period.  The Board's inquiry is 
directed to whether there is any basis for a rating or 
ratings higher than 20 percent for either shoulder for any 
portion of the appeal period.  Ratings may be assigned for 
rheumatoid arthritis under Diagnostic Code 5002 or for 
ankylosis or limitation of motion of the arm under other 
codes, but ratings cannot be assigned for rheumatoid 
arthritis and limitation of motion or ankylosis.  Ankylosis 
is not shown in this case.

Impaired motion of the shoulder joint may be rated under 
Diagnostic Code 5201.  The veteran's right arm is dominant.  
A 40 percent rating is assigned where there is limitation of 
motion of the major arm to 25 degrees from the side.  A 30 
percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.  A 30 
percent rating is assigned where there is limitation of 
motion of the major arm to midway between the side and the 
shoulder level.  A 20 percent rating is assigned for similar 
limitation of motion of the minor arm.  A 20 percent rating 
is also warranted if motion of either arm is limited to no 
higher than shoulder level.  38 C.F.R. § 4.71, Plate I, 
§ 4.71a, Diagnostic Code 5201 (2005).

According to a January 2005 VA orthopedic compensation 
examination report, both shoulders and both acromioclavicular 
joints were "very tender."  Both shoulders had forward 
flexion (arm raising to the front) from zero to 160 degrees 
(180 degrees is the normal limit); see 38 C.F.R. § 4.71, 
Plate I).  Pain developed at 160 degrees.  Both shoulders had 
abduction (arm raising to side; see 38 C.F.R. § 4.71, Plate 
I) from zero to 155 degrees (180 degrees is the normal 
limit), with pain developing at 130 degrees.  External 
rotation was zero to 70 degrees, bilaterally (90 degrees is 
normal) with pain at 50 degrees, and internal rotation to 75 
degrees with pain at 60 degrees.  Active range of motion did 
not produce any weakness, fatigue, or incoordination.  

Comparing these manifestations with the criteria of VA's 
Schedule for Rating Disabilities (Rating Schedule), the Board 
finds that the criteria for a schedular rating greater than 
20 percent under Diagnostic Code 5201 are not more nearly 
approximated for either shoulder.  This is because limitation 
of motion of the major arm to midway between the side and the 
shoulder level is not shown, or even more nearly 
approximated.  Recent VA examination report in January 2005 
do not show greater limitation of motion.

In February 2002, the veteran had undergone a VA orthopedic 
compensation examination that reflected only 90 degrees of 
flexion and abduction in either shoulder and only 5 to 10 
degrees of external and internal rotation.  The examiner 
concluded that there would be additional functional 
impairment due to fatigue and flare-ups.  Even earlier, an 
April 1998 VA orthopedic compensation examination reflects 
only 70 degrees of abduction, external rotation to 80 
degrees, and internal rotation to 45 degrees.  None of these 
ranges of motion more nearly approximates "midway between 
side and shoulder level" necessary for a 30 percent rating 
for the right shoulder. 

For disabilities evaluated on the basis of limitation of 
motion, VA is also required to apply the provisions of 38 
C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  
The Court has instructed that in applying these regulations, 
VA should consider whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination, 
including during flare-ups.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  In this case, the pain-free 
ranges of motion have been considered.  Weakened movement or 
excess fatigability including during flare-ups at work has 
been shown during the appeal period; however this does not 
more nearly approximate the criteria for a higher schedular 
rating.  The veteran works at a computer at his job and, 
although overhead lifting is restricted, the shoulder 
impairments have had little impact on his employment.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2005).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for ratings 
higher than 20 percent for rheumatoid arthritis of each 
shoulder.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claims for schedular ratings higher than 
20 percent for limitation of motion of each shoulder are 
therefore denied.  

Increased Rating for PFB 

PFB has been rated 10 percent under Diagnostic Code 7814 
during the earlier portion of the appeal period, and under 
Diagnostic Code 7806 since August 30, 2002.  On that date, 
Diagnostic Code 7814 was deleted from the Rating Schedule and 
all skin disability rating criteria were changed.  
Potentially relevant diagnostic codes are set forth as 
follows:

Pursuant to the former criteria of Diagnostic Code 7800, 
disfiguring scars of the head, face, or neck (if complete or 
exceptionally repugnant deformity results on one side of face 
or marked or repugnant bilateral disfigurement occurs) 
warrant a 50 percent rating.  A 30 percent rating is 
warranted for severe scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles.  A 10 percent rating is warranted 
for moderate disfiguring scars of the head, face or neck.  A 
noncompensable rating is warranted for slight scars of the 
head, face or neck.  If there is tissue loss and 
cicatrization accompanied by marked discoloration, color 
contrast, or the like, then a 10 percent rating is to be 
increased to 30 percent.  38 C.F.R. § 4.118, Code 7800 
(effective prior to August 30, 2002).  

A compensable rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeat ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part that 
they affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (effective prior to August 30, 2002).

Pursuant to the former criteria of Diagnostic Code 7806, a 30 
percent rating is warranted for eczema where there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Code 7800 (effective prior to August 30, 2002).  

Pursuant to the former criteria of Diagnostic Code 7814, 
tinea barbae is rated analogously to any of the above, i.e., 
rated as scars, disfigurement, or etc. on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. 
§ 4.118, Diagnostic Code 7814 (effective prior to August 30, 
2002).  

The most repugnant conditions may be submitted for central 
office rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  
38 C.F.R. § 4.118, Code 7814 (effective prior to August 30, 
2002).  

Effective August 30, 2002, the rating criteria changed.  
Under revised Diagnostic Code 7806, if dermatitis or eczema 
lesions cover an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or require 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  

A 30 percent rating is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past twelve-month period.  
\
Finally, a maximum rating of 60 percent under the revised 
criteria is warranted where the condition covers an area of 
more than 40 percent of the entire body or where more than 40 
percent of exposed areas affected, or; where constant or 
near-constant systemic therapy such as corticosteroids or 
immunosuppressive drugs have been required during the past 
twelve-month period.

During the appeal period, the veteran's PFB has been 
manifested by scattered, tender, and exposed papules in the 
beard area of the face, chin, neck, chest, back, and legs.  
Photographs do not suggest repugnancy.  In an addendum 
following a February 2002 VA dermatology examination, a 
physician reported that PFB was recurrent rather than 
constant, and that it was not disfiguring, ulcerated, 
exudative, or exfoliative, and it did not cause systemic 
manifestations.  

A January 2005 VA dermatology examination report reflects a 
need for near-continuous antibiotic treatment over the last 
10 years.  During the examination, the veteran mentioned 
burning, itching, and periodic painful bumps.  The examiner 
noted lesions of the face, neck, chin, posterior scalp, 
chest, and a few on the lower legs.  This amounted to 5 
percent of exposed area and 13 percent of total body area.  
The veteran had been on "huge" doses of steroids for 
sarcoidosis up to September 2004.  Since then, his skin 
conditions worsened, involving the legs for the first time.  

Comparing the PFB manifestations to the earlier rating 
criteria, a 30 percent schedular rating is more nearly 
approximated, because constant itching is shown.  The Board 
notes that competent lay evidence is defined as that evidence 
which does not require specialized education, training, or 
experience.  38 C.F.R. § 3.159(a) (2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Specialized education, 
training, or experience is unnecessary to competently report 
itching.

Comparing the manifestations to the revised rating criteria, 
the criteria for a 60 percent rating for PFB are not more 
nearly approximated because the extent of the lesions does 
not approach the requisite 40 percent nor has the veteran 
required systemic therapy with corticosteroid or 
immunosuppressive drugs.  He has taken antibiotics for PFB, 
but these are not steroids or immunosuppressive drugs.  
Finally, he has needed prednisone, a steroid; however, this 
is for rheumatoid arthritis, rather than PFB.  

After considering all the evidence of record, the Board finds 
that it favors a 30 percent rating for PFB.  

Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, rheumatoid arthritis and PFB have not been 
shown, or alleged, to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

An increased rating for rheumatoid arthritis of the right 
shoulder, currently rated 20 percent disabling, is denied. 

An increased rating for rheumatoid arthritis of the left 
shoulder, currently rated 20 percent disabling, is denied. 

A 30 percent schedular rating for PFB is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


